               Case 2:20-cv-00887-RAJ Document 164-1 Filed 12/11/20 Page 1 of 2




 1                                                         THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                         FOR THE WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
             BLACK LIVES MATTER SEATTLE                  No. 2:20-CV-00887-RAJ
 9           KING COUNTY, ABIE EKENEZAR,
             SHARON SAKAMOTO, MURACO                     [PROPOSED] ORDER GRANTING
10           KYASHNA-TOCHA, ALEXANDER                    PLAINTIFFS’ MOTION FOR
             WOLDEAB, NATHALIE GRAHAM,                   SANCTIONS
11           AND ALEXANDRA CHEN,
                                                         NOTE ON MOTION CALENDAR:
12                        Plaintiffs,                    December 25, 2020

13                  v.

14           CITY OF SEATTLE,

15                        Defendant.

16
              This matter comes before the Court on Plaintiffs’ Motion for Contempt Sanctions,
17
     pursuant to the Court’s Order on December 7, 2020. ECF 161.
18
              The Court, having thoroughly considered Plaintiffs’ motion, Defendant City of Seattle’s
19
     (the “City”) opposition, the applicable law, the relevant portions of the record, and the arguments
20
     of counsel, hereby GRANTS Plaintiffs’ Motion for Contempt Sanctions and further ORDERS
21
     that:
22

23
      ORDER – 1
      150425560.2
              Case 2:20-cv-00887-RAJ Document 164-1 Filed 12/11/20 Page 2 of 2




 1            1.     The City shall distribute the Court’s December 7, 2020 Order to all Seattle Police

 2   Department officers and provide proof to the Court no later than two weeks from the date of

 3   entry of this Order that the distribution was accompanied by clear instructions about what

 4   conduct is prohibited, that any future occurrence will trigger negative consequences, and what

 5   those negative consequences might entail.

 6            2.     For the duration of the Preliminary Injunction, the City shall submit a Use of

 7   Force Report to Plaintiffs and provide relevant body worn video within five days each time the

 8   Seattle Police Department deploys less-lethal weapons against protesters. Each Use of Force

 9   Report will include: who deployed the less-lethal weapon, when the deployment occurred, how

10   many less-lethal weapons were deployed, and an explanation by reference to the terms of the

11   Court’s Orders about why the less-lethal weapon was used. The body worn video shall include,

12   at a minimum, the 90 seconds preceding and succeeding the deployment of each less-lethal

13   weapon. The City shall confer with Plaintiffs about providing documentary evidence beyond

14   these requirements in specific cases where more information is appropriate.

15            3.     The City shall pay Plaintiffs’ attorneys’ fees, pursuant to a petition for fees that

16   Plaintiffs will file separately.

17

18            IT IS SO ORDERED by the Court this _____ day of _____________, 2020.

19

20
                                                    ______________________________
21                                                  HONORABLE RICHARD A. JONES
                                                    United States District Judge
22

23
      ORDER – 2
      150425560.2
